[Cite as Carpenter v. Ohio Dept. of Rehab. & Corr., 2009-Ohio-7102.]

                                                        Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




GREGORY W. CARPENTER, II

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2009-07075

Judge Alan C. Travis

DECISION




        {¶ 1} On September 30, 2009, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). Plaintiff did not file a response. On November 10, 2009, the
court conducted an oral hearing on the motion; however, plaintiff failed to appear.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
          {¶ 4} The facts relevant to the motion are not in dispute. In January 2008, the
Clark County Court of Common Pleas sentenced plaintiff in Case Nos. 04CR465 and
07CR1029 to consecutive prison terms of 11 months and six months, respectively, to be
reduced by approximately 28 days for jail-time credit. On January 15, 2008, plaintiff
entered defendant’s custody.
          {¶ 5} Melissa   Adams,     the     chief   of   defendant’s   Bureau    of   Sentence
Computation, states in an affidavit accompanying defendant’s motion that defendant
initially calculated plaintiff’s release date as May 18, 2009. However, Adams states that
on August 6, 2008, defendant received an entry from the sentencing court granting
plaintiff an additional 149 days of jail-time credit in Case No. 04CR465. Adams states
that in light of this additional credit, as well as one day of institutional credit that plaintiff
received for participating in an educational program, defendant recalculated plaintiff’s
release date as December 19, 2008.
          {¶ 6} On October 3, 2008, plaintiff filed a motion in Case No. 07CR1029
seeking an additional 89 days of jail-time credit.             On November 20, 2008, the
sentencing court issued an entry granting plaintiff an additional 71 days of jail-time
credit.     Adams states that after receiving a copy of this entry and verifying its
authenticity, defendant applied the additional jail-time credit which resulted in the
expiration of plaintiff’s sentence.        Defendant released plaintiff from its custody on
November 24, 2008.
          {¶ 7} Plaintiff alleges that based upon the jail-time credit awarded to him, his
sentence expired on or about August 31, 2008. Plaintiff thus brings this action for false
imprisonment in the amount of “approximately 85 days.”              Defendant asserts that it
confined plaintiff pursuant to a valid court order.
          {¶ 8} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and, 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.         However, “‘an action for false imprisonment cannot be
maintained where the wrong complained of is imprisonment in accordance with the
judgment or order of a court, unless it appear that such judgment or order is void.’”
Bennett, supra, at 111, quoting Diehl v. Friester (1882), 37 Ohio St. 473, 475.
       {¶ 9} Based upon the allegations of plaintiff’s complaint and the uncontested
affidavit testimony of Adams, the only reasonable conclusion to draw is that defendant
confined plaintiff in accordance with the valid orders of the sentencing court, and that
defendant was privileged to do so until it learned that such privilege no longer existed.
Williams v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 09AP-77, 2009-Ohio-3958,
¶16. After defendant learned that plaintiff was entitled to additional jail-time credit and
that his sentence had thus expired, defendant promptly released him.                 Because
defendant did not continue to confine plaintiff after learning that it was no longer
privileged to do so, plaintiff cannot prevail on his claim for false imprisonment.
       {¶ 10} Furthermore, to the extent that plaintiff is attempting to appeal an alleged
improper calculation of jail-time credit by the sentencing court, this court lacks subject
matter jurisdiction.   “[T]he statute governing actions in the Court of Claims, R.C.
2743.02, was not intended to confer jurisdiction for the Court of Claims to review
criminal proceedings occurring in the Court of Common Pleas.” Hughley v. Ohio Dept.
of Rehab. & Corr., Franklin App. No. 09AP-544, 2009-Ohio-6126, ¶7.                The proper
vehicle for challenging the denial of a motion for jail-time credit by the sentencing court
is either direct appeal or a motion for correction by the sentencing court. State ex rel.
Corder v. Wilson (1991), 68 Ohio App.3d 567, 573.
       {¶ 11} As stated above, plaintiff did not file a response to defendant’s motion, nor
did he provide the court with any affidavit or other permissible evidence to support his
allegations. Civ.R. 56(E) states, in part, as follows:
       {¶ 12} “When a motion for summary judgment is made and supported as
provided in this rule, an adverse party may not rest upon the mere allegations or denials
of the party’s pleadings, but the party’s response, by affidavit or as otherwise provided
in this rule, must set forth specific facts showing that there is a genuine issue for trial. If
the party does not so respond, summary judgment, if appropriate, shall be entered
against the party.”
       {¶ 13} Based upon the foregoing, the court finds that there are no genuine issues
of material fact and that defendant is entitled to judgment as a matter of law.
Accordingly, defendant’s motion for summary judgment shall be granted and judgment
shall be rendered in favor of defendant.




                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




GREGORY W. CARPENTER, II

      Plaintiff

      v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

      Defendant
      Case No. 2009-07075

Judge Alan C. Travis

JUDGMENT ENTRY




       An oral hearing was conducted in this case upon defendant’s motion for
summary judgment.       For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.
                                    _____________________________________
                                    ALAN C. TRAVIS
                                    Judge

cc:


Stephanie D. Pestello-Sharf           Gregory W. Carpenter, II
Assistant Attorney General            2373 Brookdale Drive
150 East Gay Street, 18th Floor       Springfield, Ohio 45502
Columbus, Ohio 43215-3130

RCV/cmd
Filed December 29, 2009
To S.C. reporter January 19, 2010